Appeal by the *442defendant from a judgment of the Supreme Court, Queens County (O’Dwyer, J.), rendered December 16, 1992, convicting him of burglary in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We reject the defendant’s contention that his sentence was pronounced after an "unreasonable delay” in violation of CPL 380.30 (1). The length of the delay was not protracted and the People have offered a plausible reason to explain the delay (see generally, People v Drake, 61 NY2d 359). Thompson, J. P., Rosenblatt, Ritter, Friedmann and Krausman, JJ., concur.